AFFIDAVIT OF SERVICE Index #: 19-CV-4393

 

 

 

UNITED STATES DISTRICT COURT Date Filed: September 23, 2019
EASTERN DISTRICT OF PENNSYLVANIA AOS Filed:
CourtDate:
ATTORNEY(S): Law Office of Simon Rosen, PLLC Simon Rosen,. Esq. File No.:
ADDRESS: 325 Chestnut Street, Suite 800 Philadelphia , PA 19106 PH:215-564-0212
WILLIAM HINSON,
vs Plaintiff

SAM CHIJIOKE ONWUCHEKWA doing business as SEABURN PUBLISHING GROUP and TIRIA ONWUCHEKWA,

 

 

 

 

 

 

 

Defendant
STATE OF NEW YORK, COUNTY OF NASSAU SS.:
ELHAM SHATARA , being duly sworn deposes and says: Deponent is not a party herein, is over 18 years
of age and resides in New York State. On October 9, 2019 at 2:08 PM
at 23843 117TH ROAD, ELMONT, NY 11003 , deponent served the within
Summons in A Civil Action, Civil Cover Sheet and Civil Complaint Jury Trial Demanded
with Index Number 19-CV-4393 , and Date Filed September 23, 2019 endorsed thereon,
on: TIRIA ONWUCHEKWA , Defendant _ therein named.

#1 INDIVIDUAL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person
C] described as said person therein.

#2 CORP./ENTITY By delivering to and leaving with who indicated they were authorized to accept service on behalf of the
C Corporation/Entity.

#3 SUITABLE By delivering a true copy of each to SAM CHIJIOKE ONWUCHEKWA - HUSBAND - a person of suitable age and discretion.

AGE = Said premises is recipient's [ ] actual place of business —_[ X ] dwelling house (usual place of abode) within the state.
#4 AFFIXING _ By affixing a true copy of each to the door of said premises, which is recipient's: [ ] actual place of business
TODOOR [  ] dwelling house (place of abode) within the state.
C] Deponent was unable, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on
#5 MAILCOPY On October 10, 2019 , deponent completed service under the last two sections by depositing a copy of the
x ABOVE DOCUMENTS to the above address in a 1st Class

 

postpaid properly addressed envelope marked “Personal and Confidential” in an official depository under the exclusive
care and custody of the United States Post Office in the State of New York.

#6 NON-SRVC After due search, careful inquiry and diligent attempts, I have been unable to effect process upon the person/entity
being served because of the following: [ ] Unknown at Address [ ] Evading [ ] Moved left no forwarding
[ ] Address does not exist [ ] Other:

Attempts

#7 DESCRIPTION A description of the Defendant, or other person served, or spoken to on behalf of the Defendant is as follows:
Sex Male Color of skin Black Color of hair Gray Age 51-65 Yrs. Height 5ft9in - 6ftOin
(use with #2, 20°3) Weight Over 200 Lbs. Other Features: Mustache/Beard
#8 = WIT. FEES

 

 

$ the authorized witness fee and / or traveling expenses were paid (tendered) to the recipient.

#9 MILITARYSRVC Deponent asked person spoken to whether the defendant was presently in military service of the United States
D4 Government or of the State of New York and was informed that defendant was not.

#10 OTHER
LO

Sworn to before me on this 10th 4 of October , 2019 Un A~A—~

 

 

 

__ ELHAM SHATARA
STEVEN M SHURGIN STEPHANIE GALLIGAN . Server's Lic #2067483
NOTARY PUBLIC, State of New York NOTARY PUBLIC, State of New York oa erver's LIC
No. 01SH6190498, Qualified in Nassau County No. 01GA6190672, Qualified in Nassau County
Commission Expires July 28, 2020 Commission Expires July 28, 2020 [a] Work Order # 1120757

CAPITAL PROCESS SERVERS, INC. 265 Post AVENUE, STE. 150, WestBury, NY 11590 Trt 516-333-6380 Fax 516-333-6382 NYC DCA Lic, #1381942
